Case 8:18-cv-01508-CJC-JDE Document 25-1 Filed 10/17/18 Page 1 of 3 Page ID #:144



     1 Mathew K. Higbee, Esq., SBN 241380
       Saba A. Basria, Esq., SBN 307594
     2
       HIGBEE & ASSOCIATES
     3 1504 Brookhollow Dr., Suite 112
       Santa Ana, CA 92705
     4 (714) 617-8350
     5 (714) 597-6559 facsimile
       Email: mhigbee@higbeeassociates.com
     6 Email: sbasria@higbeeassociates.com
     7
       Attorney for Plaintiff,
     8 RM MEDIA LTD.
     9
    10                     UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
    11
    12   RM MEDIA LTD.,                         Case No. 8:18-cv-01508-CJC-JDE
    13
                               Plaintiff,
    14                                          [PROPOSED] ENTRY OF DEFAULT
    15   v.
    16   ERIC TRAN; SERGIO SAVIC d/b/a          Filed and Served Concurrently:
    17   YOUR PERSONAL WORKFORCE;                  1. Request For Entry of Default
         UNIVERSAL COMMERCIAL
    18   CAPITAL; and DOES 1 through 10            2. Declaration of Mathew K. Higbee
    19   inclusive.
                            Defendants.
    20
    21
    22
              CLERK’S ENTRY OF DEFAULTAS TO DEFENDANT ERIC TRAN
    23
    24         According to the official Court file in the above-captioned action, the

    25   Complaint of the Plaintiff RM Media Ltd. (“Plaintiff”) was filed on August 24,
    26
         2018, against Defendant Eric Tran (“Defendant”) in civil action 8:18-cv-01508-
    27
         CJC-JDE.
    28
	


                                               1
Case 8:18-cv-01508-CJC-JDE Document 25-1 Filed 10/17/18 Page 2 of 3 Page ID #:145


               Service of the Summons and Complaint was made upon Defendants on
     1
     2   September 10, 2018. (Doc. No. 17). The executed service of the Summons and
     3   Complaint upon Defendants was filed with the Court on September 13, 2018. Id.
     4
               As of the date of this entry, no answer has been filed with the Clerk on behalf
     5
     6   of Defendants, nor have Defendants otherwise defended herein.

     7         WHEREFORE, the default of Defendants Eric Tran and Universal
     8
         Commercial     Capital   is   hereby    entered   on    this   ________     day   of
     9
    10   ____________________ 2018.

    11
    12                                          ________________________________
                                                Clerk, United States District Court
    13                                          Central District of California
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
	


                                                  2
Case 8:18-cv-01508-CJC-JDE Document 25-1 Filed 10/17/18 Page 3 of 3 Page ID #:146


                                    CERTIFICATE OF SERVICE
     1
     2   I, the undersigned, say:
     3         I am a citizen of the United States and I am a member of the Bar of this
     4   Court. I am over the age of 18 and not a party to the within action.
     5         My business address is 1504 Brookhollow Dr., Ste 113, Santa Ana,
     6   California, 92705.

     7          On October 17, 2018, I caused to be served the foregoing Request for Entry
     8   of Default, Declaration of Mathew K. Higbee, and Proposed Entry of Default
         on all parties in this action by placing a true copy thereof enclosed in a sealed
     9   envelope as follows:
    10   Eric Tran
         14572 Monroe Street
    11   Midway City, CA 92655
    12
                BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
    13   document(s) with the Clerk of the Court by via the CM/ECF system.
         Participants in this case who are not registered with the CM/ECF system will be
    14   served by first-class mail or by other means permitted by the Court.
    15         I certify under penalty of perjury under the laws of the United States that the
         foregoing is true and correct. Executed on October 17, 2018, at Santa Ana,
    16   California.
    17
                                                       /s/ Mathew K. Higbee
    18                                                 Mathew K. Higbee, Esq.
                                                       Counsel for Plaintiff
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
	


                                                   3
